Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,605731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 9, 12, and 19, the closest prior art, Zhang et al. (US Pub. 2014/0072195), discloses an apparatus, method, as well as computer program instructions for fluorescence imaging comprising: providing a light source that emits light to a sample including a plurality of cells labeled with a fluorescent dye at a target site (FISH system 10, wherein an illumination source is inherent to production of fluorescence light, including tagged probes with target sequences for detection of abnormalities; Figure 1; [0023-0024]); providing an imaging unit that captures a fluorescence image of a plurality of the cells that emit fluorescence by being irradiated with the light (digital detector 19 provides digital images 20 of light captured light by microscope; [0025]); providing a processing unit that processes the fluorescence image captured by the imaging unit (system 10 includes a computer 12, wherein images 20 are stored in database 22 within computer 12, [0025, 0028]); and providing a display unit that displays the fluorescence image processed by the processing unit (display 14 displays captured images, [0024]), wherein the processing unit is configured to perform: an extraction process of extracting a one or more bright spots in the fluorescence image including the target site (color channel separation step 104, signal . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884